DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.

Specification
The amendment filed December 29, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendments to the specification in paragraphs [0003], [0008] and [0033] to change the APC catalyst from an advanced process control catalyst to an ammonia production catalyst are not supported by the original disclosure.  An explanation as to why these amendments are new matter can be found below in the 112(a) rejection of claim 1. 
Applicant is required to cancel the new matter in the reply to this Office Action.  Removing the new matter in paragraphs [0003], [0008] and [0033] would also require reversal of the amendments in paragraphs [0018], [0019], [0022], [0023], [0037] – [0041] and [0044]).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an exhaust-gas flow unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, “a multiple catalyst bed including an ammonia production catalyst (APC) housing and an APC therein” as claimed in independent claim 1 is not described in the subject specification.  It is noted that the amendment changed the claim language from “an advanced process control (APC) catalyst housing and an APC catalyst therein” to “an ammonia production catalyst (APC) housing and an APC therein”.  The applicant cites to paragraphs [0003] – [0005] of the originally filed specification for support for the amended limitation.  However, a review of paragraphs [0003] – [0005] fails to find support for the multiple catalyst bed including an ammonia production catalyst.
Initially, the Office notes that of the paragraphs cited by the applicant, only paragraph [0003] refers to the APC catalyst.  Paragraphs [0004] and [0005] of the subject specification do not refer to the APC catalyst in any manner.  
Paragraph [0003] of the subject specification recites “A lean-burn engine for improving fuel efficiency produces ammonia (NH3) while changing fuel injection conditions from a lean mode to a slightly rich mode so as to purify nitrogen oxide (NOx) passing through an advanced process control (APC) catalyst in a lean mode using a selective catalytic reduction (SCR) catalyst.  After the produced NH3 is stored in the APC catalyst, it is supplied to the SCR catalyst when necessary, thus producing a purifying reaction with NOx”.  The above recited portion of paragraph [0003] discloses that the engine produces ammonia when the fuel injection conditions change from lean to slightly rich, nitrogen oxide passes through the APC catalyst, and the ammonia produced by the engine purifies the NOx at the SCR catalyst.  Additionally, the recited portion discloses that after the ammonia produced by the engine is stored in the APC catalyst, the ammonia is supplied to the SCR catalyst when necessary.
Thus, it is clear from paragraph [0003] of the subject specification that the APC catalyst does not produce ammonia.  The APC catalyst merely stores ammonia produced by the engine and supplies the stored ammonia to the SCR catalyst when necessary.
Therefore, paragraph [0003] fails to provide support for the APC catalyst being an ammonia production catalyst.
A review of the entirety of the subject specification has failed to find any support for the APC catalyst being an ammonia production catalyst.
Accordingly, “a multiple catalyst bed including an ammonia production catalyst (APC) housing and an APC therein” as claimed in claim 1 is not described in the specification.  Therefore, the above limitation is new matter, as the subject limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 – 18 are rejected by virtue of depending from rejected claim 1.

Response to Arguments
Applicant’s arguments and amendments filed December 29, 2021 with respect to the claim objection and the 112(a) and 112(b) rejections have been fully considered and are persuasive.  However, the amendments to the claims have resulted in a new 112(a) rejection as presented above.
Regarding the limitation “an exhaust-gas flow unit” in claim 1, the applicant alleges that the limitation should not be interpreted under 112(f) because the term strongly implies or directly denotes the respective structure, and that a person having ordinary skill in the art would readily recognize the structures associated with this term for performing the claimed exhaust gas flow function.  The applicant further argues that the term does not use “means for” and as such, the rebuttable presumption is that 112(f) does not apply.
However, for the following reasons, the limitation “an exhaust-gas flow unit” does invoke 112(f).
A claim limitation invokes 112(f) if it meets the following 3-prong analysis: 1) the claim limitation used the term “means” or a term used as a substitute for “means” that is a generic placeholder for performing the claimed function; 2) the term “means” or the generic placeholder is modified by functional language; and 3) the term “means” or the generic placeholder is not modified by sufficient structure for performing the claimed function.
Regarding the first prong, a claim element that does not include the term “means” triggers a rebuttable presumption that 112(f) does not apply.  The presumption may be overcome if the claim limitation uses a generic placeholder.  The claim limitation “an exhaust-gas flow unit” uses the generic placeholder “unit” as a substitute for “means”.  See MPEP 2181(I)A.  Further, although the applicant alleges that the term “exhaust-gas flow unit” strongly implies or directly denotes the respective structure, and that a person having ordinary skill in the art would readily recognize the structures associated with this term for performing the claimed exhaust gas flow function, the applicant has provided no evidence to support such an allegation.  Further a search of the Internet and Patent Office databases did not produce any evidence that the term “exhaust-gas flow unit” has a sufficiently definite meaning as the name for the structure that performs the function.  Accordingly, the first prong has been met.
Regarding the second prong, the term “unit” is modified by the functional language “exhaust-gas flow” as acknowledged by the applicant.  Accordingly, the second prong has been met.
Regarding the third prong, the applicant alleges that the generic placeholder “unit” is accompanied by three separate terms (exhaust, gas, flow) that together clearly identify sufficient structure to those of skill in the art for the “unit” that directs the flow of exhaust gas.  
However, contrary to the applicant’s assertions, none of the terms exhaust, gas and flow, either alone or in combination, identify structure for achieving the claimed function.  Neither exhaust, gas or flow are structural modifiers.  Accordingly, the third prong is met.
Thus, the limitation “exhaust-gas flow unit” invokes 112(f).

Conclusion
Accordingly, claims 1 – 18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746